UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1778


WILLIAM C. BOND,

                Plaintiff - Appellant,

          v.

JOHNNY L. HUGHES, United       States   Marshal;      UNKNOWN   NAMED
MARYLAND U.S. JUDGES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. David A. Faber, Senior District Judge.
(1:15-cv-00199-DAF)


Submitted:   December 12, 2016             Decided:    December 20, 2016


Before MOTZ and     KING,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William C. Bond, Appellant Pro Se.       Matthew Paul Phelps, OFFICE
OF THE UNITED STATES ATTORNEY,            Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William       C.     Bond     appeals       from        the    district       court’s

November 24, 2015, order dismissing his civil action and the

court’s April 8, 2016, order denying his Fed. R. Civ. P. 59(e)

motion to alter or amend judgment, confining his appeal to the

court’s dismissal of count II of his complaint, which sought qui

tam relief on behalf of the Government under the False Claims

Act (FCA).    We affirm.

     Count    II    of    Bond’s       complaint       was    subject     to   dismissal

because a pro se litigant may not pursue a qui tam action on

behalf of the Government under the FCA.                            See Gunn v. Credit

Suisse Grp. AG, 610 F. App’x 155, 157 (3d Cir. 2015); Nasuti v.

Savage Farms Inc., No. 14–1362, 2015 WL 9598315, at *1 (1st Cir.

Mar. 12, 2015); Jones v. Jindal, 409 F. App’x 356 (D.C. Cir.

2011);   United     States       ex    rel.     Mergent       Servs.      v.   Flaherty,

540 F.3d 89, 93 (2d Cir. 2008); Timson v. Sampson, 518 F.3d 870,

873-74 (11th Cir. 2008) (per curiam); Stoner v. Santa Clara Cty.

Office of Educ., 502 F.3d 1116, 1126-28 (9th Cir. 2007); United

States ex rel. Lu v. Ou, 368 F.3d 773, 775-76 (7th Cir. 2004),

abrogated     on    other        grounds        by     United       States     ex.    rel

Eisenstein v.      City    of    New    York,    556    U.S.       928   (2009);   United

States v. Onan, 190 F.2d 1, 6-7 (8th Cir. 1951).                           We also find

no reversible error in the district court’s denial of Bond’s

Rule 59(e) motion.          See Mayfield v. Nat’l Ass’n for Stock Car

                                           2
Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (stating

standard   of    review    and    circumstances     under      which   Rule   59(e)

motion may be granted).              Accordingly, we affirm the district

court’s orders.         Bond v. Hughes, No. 1:15-cv-00199-DAF (D. Md.

Nov. 24, 2015 & Apr. 8, 2016).

      We deny Bond’s motions to recuse all Fourth Circuit judges

and   transfer    and     to    appoint   counsel    and    expedite    decision.

We dispense      with    oral    argument     because    the   facts   and    legal

contentions     are     adequately    presented     in   the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                          3